COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-468-CV


IN RE TIM CURRY, CRIMINAL DISTRICT                                   RELATOR
ATTORNEY, TARRANT COUNTY,
TEXAS

                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                         MEMORANDUM OPINION 1
                                    ------------

      The court has considered relator’s motion for temporary stay to file

petition for writ of mandamus and petition for writ of mandamus and is of

the opinion that relief should be denied. Relator complains of an affidavit

that it contends the trial court sealed in the underlying proceeding. This

court has not been provided with any order from the trial court sealing the

affidavit. Nothing in the record before us demonstrates that the affidavit

was not filed of record. Moreover, even if the affidavit was ordered sealed,


      1
          … See Tex. R. App. P. 47.4.
the sealed affidavit has not been made part of the record to enable this court

to determine whether it was properly sealed. Accordingly, relator’s petition

for writ of mandamus is DENIED. Relator’s motion for temporary stay to file

petition for writ of mandamus is DENIED as MOOT.

      DATED December 5, 2008.

                                          PER CURIAM




PANEL: WALKER, J.; CAYCE, C.J.; and DAUPHINOT, J.